 Case: 1:18-cv-05369 Document #: 92 Filed: 12/09/19 Page 1 of 1 PageID #:2764

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Ubiquiti Networks, Inc.
                                       Plaintiff,
v.                                                        Case No.: 1:18−cv−05369
                                                          Honorable Gary Feinerman
Cambium Networks, Inc., et al.
                                       Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, December 9, 2019:


        MINUTE entry before the Honorable Gary Feinerman:Status hearing held and
continued to 2/20/2020 at 9:00 a.m. Supplemental MIDP disclosures to be served by
1/10/2020. Proposed Protective Order and ESI Order (with parties' proposals if no
agreement reached on material issues) shall be filed by 1/17/2020. Production of ESI
identified in Supplemental MIDP disclosures shall be completed by 2/18/2020. Initial
written discovery requests shall be served no later than 3/3/2020. Motions for leave to
amend or add new parties shall be filed by 5/19/2020. Fact discovery shall close
8/18/2020. Rule 26(a)(2) disclosures for the party with the burden of proof shall be served
by 9/15/2020. Rebuttal Rule 26(a)(2) disclosures shall be served by 10/13/2020. Expert
depositions shall be completed by 11/10/2020. The dispositive motion deadline is
12/22/2020. This case is referred to the Magistrate Judge for a settlement
conference.Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
